Exhibit 10.5

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “Security Agreement”) is
made as of May 19, 2017 by and among Enumeral Biomedical Holdings Inc. (the
“Company”) and its subsidiary, Enumeral Biomedical Corp. (the “Subsidiary”),
each a Delaware corporation, and each with offices at 200 CambridgePark Drive,
Suite 2000, Cambridge, MA 02140 (collectively, the “Grantors”); each “Buyer”
named in the Omnibus Signature Page(s) to the Subscription Agreement of even
date herewith (the “Subscription Agreement”) between the Company and the Buyers,
relating to units consisting of the Company’s 12% Senior Convertible Secured
Promissory Notes (the “Notes”) and warrants to purchase shares of the Company’s
common stock; and Intuitive Venture Partners, LLC, in its capacity as the
Collateral Agent for the Noteholders (in such capacity, the “Collateral Agent”).

 

RECITALS

 

The Buyers have agreed to make a secured loan to the Company, evidenced by the
Notes. The Notes provide that the Notes are to be secured by all the
intellectual property rights of the Grantors. Accordingly, the Grantors will
grant to each Holder (as defined in the Notes) (each a “Noteholder”) a security
interest in the Collateral (as defined herein).

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Notes, Grantors hereby represent,
warrant, covenant and agree as follows:

 

“Intellectual Property” means:

 

(a)(i) all the patent applications listed in Schedule 2 appended hereto; (ii)
any and all future-filed patent applications in any jurisdiction whether or not
the future-filed applications claim priority from any patent application listed
in Schedule 2; (iii) any and all patents that issue from any patent application
specified in clauses (i) or (ii) above (collectively the “Schedule 2 Patents”);

 

(b)(i)  all registered trademarks listed in Schedule 2; (ii) any and all future
trademark applications in any jurisdiction whether or not the future trademark
applications claim priority from any trademark listed in Schedule 2; (iii) any
and all trademarks registered on the basis of any trademark specified in clause
(i) or (ii) above (collectively the “Schedule 2 Trademarks”);

 

(c)       “Patents”, meaning any United States or foreign: (i) issued patents
(whether utility, design, or plant), patent applications, or certificates of
invention in any IP Filing Office, (ii) continuations, continuations-in-part,
divisions, extensions, reissuances, or reexaminations of a patent or patent
application in any IP Filing Office, (iii) inventions described and claimed in
any patent or patent application, and (iv) rights throughout the world analogous
to the foregoing;

 



 

 

 

(d)       “Trademarks”, meaning any United States or foreign: (i) trademarks,
service marks, certification marks, trade names, or other types of source
identifier, whether arising under a statute or under common law, and whether
registered or unregistered, (ii) corporate and company names, business names,
trade styles, designs, logos, or trade dress, (iii) the goodwill of the business
connected with the use of or symbolized by the trademark or service mark, (iv)
any registrations, renewals, applications, and other filings for any trademarks
in any IP Filing Office, and (v) rights throughout the world analogous to the
foregoing;

 

(e)       “Other Intellectual Property”, meaning any intellectual property
recognized under or established by the laws of any jurisdiction other than a
Patent or Trademark, whether statutory or common law, registered or
unregistered, published or unpublished, including, but not limited to: (i) a
mask work (i.e., a layered blueprint of the circuitry in a computer chip as
protected under Chapter 9 of Title 17 of the United States Code); (ii) a trade
secret or other proprietary or confidential information or data: (iii) rights
with respect to software, programming codes, inventions, technical information,
procedures, designs, design registrations, know-how, data and databases,
processes, models, drawings, plans, specifications, and records; and (iv)
know-how, sequence information, data, knowledge and information including
chemical manufacturing data, specifications, formulations, testing and
development data and tools for the discovery and development of products and
technology data compilation, research results or other proprietary rights used
in the business of the Company or its subsidiaries;

 

(f)       “IP Licenses”, meaning any agreements, whether or not styled as a
“license,” (i) that grant a Person an exclusive or nonexclusive license or other
right to use or exercise rights in Intellectual Property other than software to
the extent the software constitutes “goods” under section 9-102(a) of the UCC,
or (ii) that obligate a Person to refrain from using or enforcing any
Intellectual Property, including settlements, consents-to-use, non-assertion
agreements, and covenants-not-to-sue; and

 

(g)       “IP-Related Rights”, meaning, for any Schedule 2 Patent, Schedule 2
Trademark, Patent, Trademark, Other Intellectual Property, or IP License, any
(i) rights to royalties, revenues, income, or other payments arising therefrom,
and (ii) all other accrued and unaccrued causes of action (whether in contract,
tort, or otherwise) or rights to claim, sue or collect damages for, or enjoin or
obtain other legal or equitable relief for, an infringement, misuse,
misappropriation, dilution, violation, unfair competition, or other impairment
(whether past, present, or future) thereof, including expired items.

 

“Majority Holders” means a Noteholder or the Noteholders then holding in excess
of 50% of the aggregate unpaid principal amount of the Notes.

 

“UCC” means the Uniform Commercial Code as in effect on the date of this
Security Agreement, and as amended from time to time, of the State of New York;
provided that if, by reason of mandatory provisions of law, the perfection, the
effect of perfection or non-perfection, and the priority of the security
interest granted hereby in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provision hereof relating to such perfection, effect of perfection or
non-perfection, or priority.

 



2 

 

 

1.         Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of all of Grantors’ present or future
obligations under the Notes and the other Transaction Documents (the
“Obligations”), Grantors hereby grant to the Noteholders, for their ratable
benefit, a security interest in all of Grantors’ right, title and interest in
and to the Intellectual Property, whether now owned or existing or hereafter
acquired or arising, and regardless of where located (hereinafter collectively
called the “Collateral”).

 

Notwithstanding the foregoing, the term “Collateral” shall not include any
contract, instrument or chattel paper in which a Grantor has any right, title or
interest if and to the extent such contract, instrument or chattel paper
includes a provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of a Grantor
therein would be prohibited and would, in and of itself, cause or result in a
default thereunder enabling another person party to such contract, instrument or
chattel paper to enforce any remedy with respect thereof; provided, however,
that the foregoing exclusion shall not apply if (y) such prohibition has been
waived or such other person has otherwise consented to the creation hereunder of
a security interest in such contract, instrument or chattel paper, or (z) such
prohibition would be rendered ineffective pursuant to Sections 9-407(a) or
9-408(a) of the Code, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code or
principles of equity); provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the term
“Collateral” shall include, and the applicable Grantor shall be deemed to have
granted a security interest in, all its rights, title and interest in and to
such contract, instrument or chattel paper as of such provision had never been
in effect; and provided further that the foregoing exclusion shall in no way be
construed so as to limit, impair of otherwise affect the Noteholders’
unconditional continuing security interest in and to all rights, title and
interests of a Grantor in or to any payment obligations or other rights to
receive monies due or to become due under any such contract, instrument or
chattel paper and in any such monies and other proceeds of such contract,
instrument or chattel paper. In addition, no security interest shall be created
in or apply to, and the definition of Collateral shall exclude, the actual
intellectual property licensed to the Company or its Subsidiary by a third party
to the extent that applicable law or the applicable license expressly prohibits
the grant thereof, including the actual intellectual property licensed from the
Massachusetts Institute of Technology under an exclusive patent license
agreement dated April 15, 2011, and all amendments thereto (the “MIT License”)
to the extent that applicable law or the applicable license expressly prohibits
the grant thereof.

 

2.         Covenants and Warranties. Grantors represent, warrant, covenant and
agree as follows:

 

(a)      Each Grantor is the sole owner of all right, title and interest in and
to the Collateral, and no security interests or liens presently exist with
respect to the Collateral.

 

(b)      Performance of this Security Agreement does not and will not conflict
with or result in a breach of any material agreement to which Grantors are
bound.

 

(c)      During the term of this Security Agreement, Grantors will not transfer
or otherwise encumber any interest in the Collateral, except as otherwise
permitted in this Security Agreement and except as may be approved by the
Majority Holders;

 



3 

 

 

(d)      To their knowledge, the Collateral is valid and enforceable, and no
part of the Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made in writing that any part of the Collateral
violates the rights of any third party;

 

(e)      All Patents and Trademarks owned by the Grantors as of the effective
date of this Security Agreement are listed in Schedule 2.

 

(f)       Grantors shall advise the Collateral Agent of any subsequent ownership
right of the Grantors in or to any Collateral;

 

(g)      Grantors shall (i) protect, defend and maintain the validity and
enforceability of the Collateral material to Grantors’ business, (ii) use
reasonable commercial efforts to detect infringements of the Collateral, and
promptly advise the Collateral Agent in writing of material infringements
detected and (iii) not allow any Collateral, material to Grantors’ business, to
be abandoned, forfeited or dedicated to the public without the written consent
of the Majority Holders, which shall not be unreasonably withheld, conditioned,
or delayed, unless Grantors determine that reasonable business practices suggest
that abandonment is appropriate.

 

(h)      Grantors shall take such further actions as the Collateral Agent or the
Majority Holders may reasonably request from time to time to perfect or continue
the perfection of the Noteholders’ interest in the Collateral;

 

(i)       This Security Agreement creates, and in the case of after-acquired
Collateral this Security Agreement will create, at the time Grantors first have
rights in such after-acquired Collateral, and the Collateral Agent or the
Noteholders have taken all actions required for perfection, in favor of the
Noteholders, a valid and perfected first priority security interest and
collateral assignment in the Collateral in the United States securing the
payment and performance of the Obligations;

 

(j)       To its knowledge, except for, and upon, the filing of UCC financing
statements, or other notice filings or notations in appropriate filing offices,
including the United States Patent and Trademark office, if necessary to perfect
the security interests created hereunder, no authorization, approval or other
action by, and no notice to or filing with, any U.S. governmental authority or
U.S. regulatory body is required either (i) for the grant by Grantors of the
security interest granted hereby, or for the execution, delivery or performance
of this Security Agreement by Grantors in the U.S. or (ii) for the perfection in
the United States or the exercise by the Noteholders of their rights and
remedies thereunder;

 

(k)      To the best of Grantors’ knowledge, all information heretofore, herein
or hereafter supplied to the Collateral Agent or the Noteholders by or on behalf
of Grantors with respect to the Collateral is true and correct in all material
respects;

 

(l)       Grantors shall not enter into any agreement after the date hereof that
would materially impair or conflict with Grantors’ obligations hereunder without
the Collateral Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned, or delayed. Except as permitted under the
Notes, Grantors shall not permit the inclusion in any material contract to which
it becomes a party after the date hereof of any provisions that could or might
in any way prevent the creation of a security interest in Grantors’ rights and
interest in any property included within the definition of the Collateral
acquired under such contracts;

 



4 

 

 

(m)     Grantors shall not amend, modify or limit any terms of the Note or this
Security Agreement without the consent of the Majority Holders or assert the
invalidity of the Note or this Security Agreement;

 

(n)      Grantors shall not assert that the MIT License limits any rights or
interests in the Collateral or otherwise limits any terms of the Note or this
Security Agreement; and,

 

(o)      Grantors shall file any and all UCC financing statements and notices to
perfect Noteholder’s interests and create a valid first priority security
interest in any after-acquired Collateral.

 

3.         Noteholders’ Rights. The Collateral Agent and the Majority Holders
shall have the right, but not the obligation, to take, at Grantors’ sole
expense, any actions that the Grantors are required to take under this Security
Agreement, but which Grantors fail to take in a timely manner after ten (10)
days’ written notice to Grantors (except if an Event of Default (as defined
below) has occurred and is continuing, in which case no notice shall be
required). Grantors shall reimburse and indemnify the Collateral Agent and the
Noteholders for all reasonable costs and reasonable expenses incurred in the
reasonable exercise of its rights under this section 3.

 

4.         Further Assurances; Attorney in Fact.

 

(a)      On a continuing basis, Grantors will, upon reasonable request by the
Collateral Agent or the Majority Holders, subject to any prior licenses,
encumbrances and restrictions and prospective licenses, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places in the United States, all such instruments, including appropriate
financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademarks Office and the Register of Copyrights,
and take all such action as may reasonably be requested by the Collateral Agent
or the Majority Holders, to perfect the Noteholders’ security interest in all
Patents and Trademarks and otherwise to carry out the intent and purposes of
this Security Agreement, or for assuring and confirming to the Noteholders the
grant or perfection of a security interest in all Collateral, provided that
Grantors shall not be required to register any Collateral that Grantors
determines, consistent with reasonable business practice, need not be
registered.

 

(b)      Grantors appoint the Collateral Agent as Grantors’ attorney-in-fact,
with full authority in the place and stead of Grantors and in the name of
Grantors, the Noteholders or otherwise, from time to time in the Collateral
Agent’s discretion, upon Grantors’ failure or inability to do so, to take any
action and to execute any instrument which the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Security
Agreement, including:

 

(i)       To modify, in its sole discretion, this Security Agreement without
first obtaining Grantors’ approval of or signature to such modification by
amending Schedule 2, as appropriate, to include reference to any right, title or
interest in any Patents or Trademarks acquired by Grantors after the execution
hereof or to delete any reference to any right, title or interest in any Patents
or Trademarks Works in which Grantors no longer have or claim any right, title
or interest; and

 

(ii)       To file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, or other notice filings or
notations in appropriate filing offices, relative to any of the Collateral,
without notice to Grantors, with all appropriate jurisdictions, as the
Collateral Agent deems appropriate, in order to perfect or protect the
Noteholders’ interest in the Collateral.

 



5 

 

 

5.         Events of Default. The occurrence of an Event of Default under the
Notes shall constitute an event of default (an “Event of Default”) under this
Security Agreement.

 

6.         Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Noteholders or the Collateral Agent, for the benefit of the
Noteholders, shall have the right to exercise all the remedies of a secured
party under Article 9 of the Uniform Commercial Code, including without
limitation the right to require Grantors to assemble the Collateral and any
tangible property in which the Noteholders have a security interest and to make
it available to the Noteholders or the Collateral Agent at a place designated by
the Majority Holders or the Collateral Agent. The Noteholders or the Collateral
Agent, for the benefit of the Noteholders, shall have a nonexclusive, royalty
free license to use the Collateral to the extent reasonably necessary to permit
the Noteholders or the Collateral Agent, for the benefit of the Noteholders, to
exercise their rights and remedies upon the occurrence and during the
continuance of an Event of Default. Grantors will pay any expenses (including
reasonable attorney’s fees) incurred by the Noteholders or the Collateral Agent
in connection with the exercise of any of the Noteholders’ rights hereunder,
including without limitation any expense incurred in disposing of the Collateral
in accordance with the terms hereof. All of the Noteholders’ (and the Collateral
Agent’s, for the benefit of the Noteholders) rights and remedies with respect to
the Collateral shall be cumulative.

 

7.         Indemnity.

 

(a)       Grantors agree to defend, indemnify upon demand and hold harmless (i)
the Noteholders and their respective affiliates, and their respective officers,
directors, employees, agents and attorneys-in-fact and (ii) the Collateral Agent
Related Persons (as defined below) (each an “Indemnified Person”) against any
and all Indemnified Liabilities (as defined below), except for any portion of
such Indemnified Liabilities arising from or out of an Indemnified Person’s
gross negligence or willful misconduct. The undertaking in this paragraph shall
survive the payment of all obligations hereunder and the resignation or
replacement of the Collateral Agent.

 

(b)       The Noteholders shall indemnify upon demand and hold harmless the
Collateral Agent Related Persons (to the extent not reimbursed by or on behalf
of any Grantor and without limiting the obligation of each Grantor to do so),
pro rata, from and against any and all Indemnified Liabilities, except for any
portion of such Indemnified Liabilities resulting solely from such Collateral
Agent Related Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Noteholder shall reimburse the Collateral
Agent upon demand for its ratable share of any costs or out of pocket expenses
(including fees and disbursements of legal counsel) incurred by the Collateral
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Security Agreement, any other Transaction Document,
or any document contemplated by or referred to herein, to the extent that the
Collateral Agent is not reimbursed for such expenses by or on behalf of any
Grantor. Notwithstanding the foregoing, no Noteholder shall be required to pay,
in total under this paragraph and any similar provision in any other Transaction
Document, any amount in excess of the total gross purchase price of the Notes
purchased by such Noteholder. The undertaking in this paragraph shall survive
the payment of all obligations hereunder and the resignation or replacement of
the Collateral Agent.

 



6 

 

 

(c)       “Indemnified Liabilities” means all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including reasonable fees and disbursements of legal counsel) of
any kind or nature whatsoever which may at any time (including at any time
following repayment of the Obligations and the termination, resignation or
replacement of the Collateral Agent) be imposed on, incurred by or asserted
against any Indemnified Person or Collateral Agent Related Person (as the case
may be) in any way relating to or arising out of this Security Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby and thereby, or any action taken or omitted by any such Indemnified
Person or Collateral Agent Related Person (as the case may be) under or in
connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any bankruptcy or insolvency
proceeding or appellate proceeding) related to or arising out of this Security
Agreement or the Notes or the other Transaction Documents or the use of the
proceeds thereof, whether or not any Indemnified Person or Collateral Agent
Related Person (as the case may be) is a party thereto.

 

8.         Termination. At such time as Grantors shall completely repay the
Obligations, the Collateral Agent shall execute and deliver to Grantors all
releases, terminations, and other instruments as may be necessary or proper to
release the security interest hereunder. Until such time, however, this Security
Agreement shall be binding upon and inure to the benefit of the parties, their
successors and assigns, provided that, without the prior written consent of the
Majority Holders, no Grantor may assign this Security Agreement or any of its
rights under this Security Agreement or delegate any of its duties or
obligations under this Security Agreement, and any such attempted assignment or
delegation shall be null and void.

 

9.         Course of Dealing. No course of dealing, nor any failure to exercise,
nor any delay in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.

 

10.       Amendments. This Security Agreement may be amended only by a written
instrument signed by the Grantors and Majority Holders.

 

11.       Counterparts. This Security Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

 

12.       Governing Law; Jurisdiction. This Security Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of law.

 

Each party agrees that any legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Security
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) may be commenced in the
state and federal courts sitting in the City of New York, Borough of Manhattan
(the “New York Courts”). Each party hereto hereby irrevocably submits to the
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the Notes),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or such New York Courts are improper or inconvenient venue for
such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Security Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing herein shall affect the
right of the Holder to commence legal proceedings or otherwise proceed against
the Company in any other jurisdiction.

 



7 

 

 

GRANTORS, THE NOTEHOLDERS AND THE COLLATERAL AGENT EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
SECURITY AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

13.       Confidentiality. In handling any confidential information, the
Noteholders and the Collateral Agent shall exercise the same degree of care that
they exercise for their own proprietary information, but disclosure of
information may be made: (i) to the Noteholders or affiliates in connection with
their present or prospective business relations with Grantors; (ii) to
prospective transferees or purchasers of any interest in the Notes (provided,
however, the Noteholders shall use commercially reasonable efforts to obtain
such prospective transferee’s or purchaser’s agreement to the terms of this
provision); (iii) as required by law, regulation, subpoena, or other order, (iv)
as required in connection with the Noteholders’ or the Collateral Agent’s
examination or audit; and (v) as the Noteholders or the Collateral Agent
consider appropriate in exercising remedies under this Security Agreement.
Confidential information does not include information that either: (a) is in the
public domain or in the Noteholders’ or the Collateral Agent’s possession when
disclosed to such person, or becomes part of the public domain after disclosure
to the Noteholders or the Collateral Agent through no fault of such person; or
(b) is disclosed to the Noteholders or the Collateral Agent by a third party, if
such person reasonably does not know that the third party is prohibited from
disclosing the information.

 

14.       The Collateral Agent.

 

(a)       Delegation of Duties. The Collateral Agent may execute any of its
duties under this Security Agreement or any other Transaction Document by or
through agents, employees or attorneys in fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

8 

 

 



(b)       Liability of Collateral Agent. None of the Collateral Agent Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Security Agreement or any other
Transaction Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Noteholders for any recital, statement, representation or warranty
made by any other party, or any officer thereof, contained in this Security
Agreement or in any other Transaction Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, this Security Agreement or any
other Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Security Agreement or any other
Transaction Document, or for any failure of any other party to this Security
Agreement or any other Transaction Document to perform its obligations hereunder
or thereunder. No Collateral Agent Related Person shall be under any obligation
to any Noteholder to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Security Agreement
or any other Transaction Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.
“Collateral Agent Related Persons” means the Collateral Agent and any successor
agent arising hereunder, together with their respective affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such persons and
affiliates.

 

(c)       Reliance by Collateral Agent. The Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon advice and statements of legal counsel (including
counsel to the Company or any Grantor), independent accountants and other
experts selected by the Collateral Agent. The Collateral Agent shall be fully
justified in failing or refusing to take any action under this Security
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Majority Holders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the
Noteholders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Security Agreement or any other Transaction Document in
accordance with a request or consent of the Majority Holders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Noteholders.

 

(d)       Notice of Default. The Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of any default or Event of Default, except
with respect to defaults in the delivery of any documents or certificates
required to be delivered to the Collateral Agent hereunder for the benefit of
the Noteholders, unless the Collateral Agent shall have received written notice
from a Noteholder or the Company or any Grantor referring to this Security
Agreement, describing such default or Event of Default and stating that such
notice is a “notice of default”. The Collateral Agent will notify the
Noteholders of its receipt of any such notice. The Collateral Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Majority Holders in accordance with this Security Agreement; provided,
however, that unless and until the Collateral Agent has received any such
request, the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such default or
Event of Default as it shall deem advisable or in the best interest of the
Noteholders.

 



9 

 

 

(e)       Collateral Agent in Individual Capacity. Any Collateral Agent Related
Person may engage in transactions with, make loans to, acquire equity interests
in and generally engage in any kind of business with the Company or any Grantor
and their affiliates, including purchasing and holding Notes, as though the
Collateral Agent were not the Collateral Agent hereunder and without notice to
or consent of the Noteholders. the Noteholders acknowledge that, pursuant to
such activities, any Collateral Agent Related Person may receive information
regarding the Company or any Grantor and their affiliates (including information
that may be subject to confidentiality obligations in favor of the Company or
any Grantor and their affiliates) and acknowledge that the Collateral Agent
shall be under no obligation to provide such information to them. With respect
to any Notes it holds, a Collateral Agent Related Person shall have the same
rights and powers under this Security Agreement as any other Noteholder and may
exercise the same as though the Collateral Agent were not the Collateral Agent,
and the terms “Noteholder” and “Noteholders” include any such Collateral Agent
Related Person in its individual capacity.

 

(f)        Successor Collateral Agent. The Collateral Agent may, and at the
request of the Majority Noteholders shall, resign as Collateral Agent upon
thirty (30) days’ notice to the Noteholders. If the Collateral Agent resigns
under this Security Agreement, the Majority Holders shall appoint from among the
Noteholders a successor agent for the Noteholders, which successor agent shall
be approved by the Company, such approval not to be unreasonably withheld. If no
successor agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Noteholders and the Company, a successor agent from among the Noteholders.
Upon the acceptance of its appointment as successor agent hereunder, such
successor agent shall succeed to all the rights, powers and duties of the
retiring Collateral Agent and the term “Collateral Agent” shall mean such
successor agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Section 10 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent under this Security Agreement. If no
successor agent has accepted appointment as Collateral Agent by the date which
is thirty (30) days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective, and the Noteholders shall perform all of the duties
of the Collateral Agent hereunder until such time, if any, as the Majority
Holders appoint a successor agent as provided for above.

 

*** Remainder of this page intentionally left blank ***

 





10 

 



 

Agreed, as of the date first set forth above:

 

  GRANTORS:         ENUMERAL BIOMEDICAL HOLDINGS, INC.       By:   /s/ Kevin G.
Sarney     Name: Kevin G. Sarney
Title: Vice President of Finance, Chief Accounting Officer, and Treasurer

 

          ENUMERAL BIOMEDICAL CORP.       By:   /s/ Kevin G. Sarney     Name:
Kevin G. Sarney
Title: Vice President of Finance and Treasurer







          COLLATERAL AGENT:       INTUITIVE VENTURE PARTNERS, LLC       By:  
/s/ Aaron Segal     Name: Aaron Segal
Title: Partner, Intuitive Venture Partners







 

[THE NOTEHOLDERS SIGN BY EXECUTING BUYER OMNIBUS

SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT]

 

 

 

 

Schedule 1

 

1.       Grantor Information:

 

Grantors  

Enumeral Biomedical Holdings, Inc.

a Delaware corporation

Organizational I.D. Number:

Tax ID: 99-0376434

 

Executive Offices Address:

200 Cambridge Park Drive, Suite 2000

Cambridge, Massachusetts

Enumeral Biomedical Corp.

a Delaware Corporation

Organizational I.D. Number:

Tax ID: 27-1509860

 

Executive Offices Address:

200 Cambridge Park Drive, Suite 2000

Cambridge, Massachusetts 

   

2.       Licenses of the Collateral: Definitive License and Transfer Agreement
between the Company and Pieris Pharmaceuticals, Inc. (Boston MA) and Pieris
Pharmaceuticals GmbH (Friesing, Germany) dated June 6, 2016.

 

12 

 

 

Schedule 2

 

Enumeral Patents

 

Subject Jurisdiction Application
Number Filing Date Status

Patent No.

 

PD-1 Antibodies US 14/975,769 19 Dec 2015 Pending   PD-1 Antibodies US
15/152,192 11 May 2016 Pending   PD-1 Antibodies PCT PCT/US2015/066954 19 Dec
2015 Pending   PICTURE (cellular response profiling) PCT PCT/US2015/066955 19
Dec 2015 Pending   Microarray handling devices US 15/061,718 4 Mar 2016 Pending
  Microarray handling devices PCT PCT/US2017/020441 2 Mar 2017 Pending   TIM-3
Antibodies US 62/470855 13 Mar 2017 Provisional  

 

Enumeral Trademarks

 

Mark Jurisdiction Application
Number Filing Date Status Registration
Number Registration Date ENUMERAL US 86613661 29 Apr 2015 Registered 4,866,434 8
Dec 2015 THE HUMAN APPROACH US 86613591 29 Apr 2015 Registered 4,866,427 8 Dec
2015 THE POWER OF HUMAN US 86613629 29 Apr 2015 Registered 4,866,429 8 Dec 2015
PICTURE US 86613651 29 Apr 2015 Registered 4,884,761 12 Jan 2016

 

13